      Case 1:18-cv-11256-CM Document 14 Filed 05/01/19 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                      May 1, 2019
BY ECF
The Honorable Colleen McMahon
United States District Judge
Daniel P. Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

                   Re:     Bonner & Gibney v. Central Intelligence Agency
                           No. 18 Civ. 11256 (CM)

Dear Judge McMahon:

       The parties write respectfully to provide a report on the status of this matter,
which has been stayed for 60 days to permit the Central Intelligence Agency’s
Prepublication Review Board (“PRB”) to conduct a supplemental review of a manuscript
by former Federal Bureau of Investigation Special Agent Ali Soufan, a non-party.

        The PRB received the manuscript on March 19, 2019, and had anticipated
completing the review within 45 days, or by May 1, 2019. However, the PRB has
determined it will need an additional two weeks, or until May 17, 2019, to complete the
review. Thereafter, the parties will meet and confer regarding any remaining redactions
to the manuscript, to determine if any disputes remain.

       The parties respectfully propose that they submit a further status report to the
Court by June 17, 2019, to advise the Court whether any disputes remain and, if so, to
propose a schedule for further proceedings. The parties further request that the stay
remain in place pending further Order of the Court.
      Case 1:18-cv-11256-CM Document 14 Filed 05/01/19 Page 2 of 2



      We thank the Court for its consideration of this letter.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United State Attorney for the
                                                 Southern District of New York

                                             By: /s/ Sarah S. Normand
                                                SARAH S. NORMAND
                                                CHRISTOPHER CONNOLLY
                                                Assistant U.S. Attorneys
                                                86 Chambers Street, Third Floor
                                                New York, New York 10007
                                                Telephone: (212) 637-2709 /2761
                                                Facsimile: (212) 637-2730
                                                Sarah.Normand@usdoj.gov
                                                Christopher.Connolly@usdoj.gov

                                                 Counsel for Defendant CIA


                                                 MEDIA FREEDOM AND
                                                 INFORMATION
                                                 ACCESS CLINIC

                                             By: /s/ David A. Schulz
                                                David A. Schulz
                                                1675 Broadway, 19th Floor
                                                New York, NY 10019
                                                Tel: (212) 850-6103
                                                schulzd@ballardspahr.com

                                                 Charles Crain (pro hac vice application
                                                 forthcoming)
                                                 Yale Law School
                                                 P.O. Box 208215
                                                 New Haven, CT 06520-8215
                                                 Tel: (203) 436-5824
                                                 Fax: (203) 432-3034
                                                 Charles.crain@ylsclinics.org
                                                 Counsel for Plaintiffs


cc:   David Kelley, Esq., counsel for Ali Soufan (by email)



                                            2
